—In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kangs County (Demurest, J.), dated August 6, 1997, as, upon renewal, adhered to so much of a prior determination of the same court (Vaccaro, J.), dated June 28, 1995, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion for summary judgment is granted, and the complaint is dismissed.
The defendant made a prima facie showing of entitlement to judgment as a matter of law by demonstrating that it was not involved in or responsible for either creating or maintaining the ditch where the plaintiff’s accident occurred (see, Zucker*466man v City of New York, 49 NY2d 557). The plaintiff offered nothing but vague, conclusory, and unsubstantiated allegations which were insufficient to raise a triable issue of fact (see, Babino v City of New York, 234 AD2d 241; Matter of Kraus, 208 AD2d 729, 730; New York Natl. Bank v Harris, 182 AD2d 680). Accordingly, the defendant was entitled to summary judgment dismissing the complaint. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.